DETAILED ACTION
The present Office Action is responsive to the Amendment received on April 27, 2022.	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Preliminary Remark
Claims 5-7, 9-11, 14, 17, 29, 30, and 32 are canceled.
Claim Rejections - 35 USC § 103
The rejection of claims 1-4, 8, 12, 13, 15-28, and 31 under 35 U.S.C. 103 as being unpatentable over Quan (WO 2015/120445 A1, published August 2015, priority February 2014; IDS ref) in view of Liu et al. (US 2016/0312266 A1, published October 27, 2016, priority July 2014) and Elkin et al. (Genome Research, 2001, vol. 11, pages 1269-1274), made in the Office Action mailed on January 27, 2022 is withdrawn in view of the argument presented in the Amendment received on April 27, 2022 and upon reconsideration.

Examiner’s Reasons for Allowance
	Upon reconsideration and in view of Applicants’ arguments presented in the Amendment received on April 27, 2022, the rejection is withdrawn and claims are deemed allowable.  The reasons for withdrawal are as follows.
	The closest prior art which pertains to the claimed method are Quan (of record) and Liu et al. (of record).
	Quan et al. teaches a method of purifying cell-free DNA from samples, by binding the cell-free DNA to a plurality of magnetic beads, wherein the bead-bound DNAs are processed by washing and an eluting step, wherein the elution step results in the release of the DNA from the magnetic beads, and the magnetic beads are pulled to the wall of the reaction vessel, allowing for the elution solution containing the released DNA to be aspirated (see Figure 2, below):

    PNG
    media_image1.png
    516
    997
    media_image1.png
    Greyscale

	In Quan’s method, beads are not transferred from one vessel to another by inserting a magnet into the vessel and binding the beads.
	Liu et al. (of record) do teach a method of utilizing a magnet for the purpose of isolating DNA from a sample, wherein the DNA in the sample is bound to magnetic beads, and the beads bound DNA are transferred from one reaction vessel to another by use of a magnet (see below):

    PNG
    media_image2.png
    377
    799
    media_image2.png
    Greyscale

	The magnet responsible for binding the bead bound DNAs is shown as the black rectangle which is inserted inside the hollow structure found on 1-1.  For transfer, the magnet is inserted into hollow structure, which then binds the bead bound DNAs, and the entire structure (structure 1-1 and the magnet) is removed to another vessel.  After elution of the DNA from the beads, the beads are removed by removing the same entire structure from the reaction vessel.
	Since Liu et al.’s method already employs a magnet to remove the beads from the vessel containing the elution solution, there is no reason why one would be motivated to use another magnet found on the magnetic plate.  
In order to arrive at the claimed invention, one of ordinary skill in the art, after eluting the DNA from the beads would need to first remove only the magnet, leaving the beads in the reaction vessel, followed by the removal of the hollow structure (1-1), and then apply a separate magnet via a magnetic plate to adhere the beads to the wall of the vessel, and remove the eluted solution containing the DNA.
There simply is no reason to do so when Liu et al.’s teachings allow for the beads to be removed after the elution step by removing beads which are already bound to the hollow structure and magnet.
This, in conjunction with the volume of the elution solution comprised in the elution vessel of less than 200 l which, results in Applicants’ discovery of better eluted DNA recovery, is deemed to be a non-obvious improvement over the teachings of the prior art.

Inquiries

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Young J. Kim whose telephone number is (571) 272-0785.  The Examiner is on flex-time schedule and can best be reached from 7:00 a.m. to 5:30 p.m (M-Th)  The Examiner is off every Friday, but under some situations may be available on limited basis.  The Examiner can also be reached via e-mail to Young.Kim@uspto.gov.  However, the office cannot guarantee security through the e-mail system nor should official papers be transmitted through this route.  
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Gary Benzion, can be reached at (571) 272-0782.  
Papers related to this application may be submitted to Art Unit 1637 by facsimile transmission. The faxing of such papers must conform with the notice published in the Official Gazette, 1156 OG 61 (November 16, 1993) and 1157 OG 94 (December 28, 1993) (see 37 CFR 1.6(d)).  NOTE:  If applicant does submit a paper by FAX, the original copy should be retained by applicant or applicant’s representative.  NO DUPLICATE COPIES SHOULD BE SUBMITTED, so as to avoid the processing of duplicate papers in the Office.  All official documents must be sent to the Official Tech Center Fax number: (571) 273-8300.  Any inquiry of a general nature or relating to the status of this application should be directed to the Group receptionist whose telephone number is (571) 272-1600.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/YOUNG J KIM/Primary Examiner
Art Unit 1637                                                                                                                                                                                                        June 10, 2022
/YJK/